Case 19-34054-sgj11 Doc 418 Filed 01/31/20             Entered 01/31/20 13:52:27            Page 1 of 9




                                                                           Monthly Operating Report
                                                                           ACCRUAL BASIS
   CASE NAME:           Highland Capital Management

   CASE NUMBER:         19-34054

   JUDGE: Stacey Jernigan


                        UNITED STATES BANKRUPTCY COURT

                    NORTHERN & EASTERN DISTRICTS OF TEXAS

                                           REGION 6

                            MONTHLY OPERATING REPORT

            MONTH ENDING:                   December            2019
                                               MONTH             YEAR



   IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
   PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
   (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
   TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
   DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
   INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


   RESPONSIBLE PARTY:

                                                              Chief Restructuring Officer
   ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                        TITLE

   Bradley Sharp                                                   1/31/2020
   PRINTED NAME OF RESPONSIBLE PARTY                                              DATE




   PREPARER:

                                                              Chief Financial Officer
   ORIGINAL SIGNATURE OF PREPARER                                                  TITLE

   Frank Waterhouse
   PRINTED NAME OF PREPARER                                                       DATE
Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                                      Entered 01/31/20 13:52:27                                  Page 2 of 9



                                                                                                                          Monthly Operating Report
                                                                                                                                        ACCRUAL BASIS-1

           CASE NAME:                                                        Highland Capital Management, LP

           CASE NUMBER:                                                      19-12239-CSS


        Comparative Balance Sheet
        (in thousands)


                                                                                                                                                           (6)
                                                                                   10/15/2019          10/31/2019         11/30/2019          12/31/2019

            Assets

                   Cash and cash equivalents                                              2,529              2,286              6,343                   9,501
                   Investments, at fair value (3)                                       232,620           235,144             233,776                235,054
                   Equity method investees (3)                                          161,819           161,813             175,381                174,815
                   Management and incentive fee receivable                                2,579             3,202               1,223                  1,828
                   Fixed assets, net                                                      3,754             3,672               3,601                  3,521
                   Due from affiliates (1)                                              151,901           152,124             152,523                146,245
                   Reserve against notes recievable                                                                                                  (57,963)
                   Other assets                                                          11,311             11,260             10,621                 10,663
            Total assets                                                      $         566,513       $   569,501         $   583,468        $       523,664



            Liabilities and Partners' Capital

                                                    (4)
                   Pre-petition accounts payable                                          1,176              1,135              1,250                   1,068
                                                     (4)
                   Post-petition accounts payable                                            -                 102                236                     624
                   Secured debt:
                         Frontier                                                         5,195              5,195              5,195                  5,195
                         Jefferies                                                       30,328             30,315             30,268                 30,020
                                                             (4)
                   Accrued expenses and other liabilities                                59,203             59,184             60,848                 66,423
                                                           (5)
                   Accrued re-organization related fees                                      -                 -                   -                    5,693
                   Claim accrual (2)                                                     73,997             73,997             73,997                 73,997
                   Partners' capital                                                    396,614           399,573             411,674                340,644
            Total liabilities and partners' capital                            $        566,513       $   569,501         $   583,468        $       523,664




             (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully reserved
                   against ($58M reserve). Fair value has not been determined with respect to any of the notes.
             (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No interest has
                   been accrued beyond petition date.
             (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily
                   available market price information. Limited partnership interests normally marked to a NAV statement have been updated based upon
                   the most recent statement available, or marked to an estimate to the extent available.
             (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices recorded through
                   accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but not
                   yet received invoices. For balance sheet dates other than the Petition Date, amounts include both pre-petition and post-petition
                   liabilities.
             (5)   At December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees incurred to date.
             (6)   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
        Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                                                           Entered 01/31/20 13:52:27                                              Page 3 of 9


                                                                                                                                                                      Monthly Operating Report
                                                                                                                                                                                            ACCRUAL BASIS-2
         CASE NAME:                              Highland Capital Management, LP

         CASE NUMBER:                            19-12239-CSS

Income Statement 1
(in thousands)
                                                                                           Date                         Month ended                   Month ended (4)                Filing to Date
                                                                                    10/16/19 - 10/31/19                  11/30/2019                    12/31/2019
         Revenue:
          Management fees                                                                               975                           1,638                         1,804                         4,417
          Shared services fees                                                                          283                              709                          596                         1,588
          Other income                                                                                       99                          418                        1,032                         1,549

              Total operating revenue                                                                 1,357                           2,765                         3,433                         7,555

         Operating expenses:
          Compensation and benefits                                                                     997                           1,936                         2,256                         5,188
          Professional services                                                                         256                               90                          354                            700
          Investment research and consulting                                                                 10                           34                            10                            54
          Marketing and advertising expense                                                              -                                35                           (15)                           20
          Depreciation expense                                                                               82                           82                            80                           244
          Bad debt expense reserve                                                                            -                             -                       8,420                         8,420
          Other operating expenses                                                                      201                              480                          310                            991

              Total operating expenses                                                                1,545                           2,657                        11,415                        15,617

         Operating income/(loss)                                                                        (188)                            108                       (7,982)                       (8,062)

         Other income/expense:
          Interest income                                                                               250                              484                          495                         1,230
          Interest expense                                                                              (107)                           (103)                        (135)                          (346)
          Reserve against notes receivable                                                                    -                             -                     (57,963)                      (57,963)
           Re-org related expenses(2)                                                                         -                             -                      (5,693)                       (5,693)
           Other income/expense                                                                              32                             -                             -                           32

              Total other income/expense                                                                175                              381                      (63,296)                      (62,741)


           Net realized gains/(losses) on investments                                                   339                              279                              -                          618
           Net change in unrealized gains/(losses) of investments(3)                                  2,654                          (2,004)                          988                         1,638

                                                                                                      2,993                          (1,725)                          988                         2,256
                                                                              (3)
         Net earnings/(losses) from equity method investees                                              (20)                        13,468                          (692)                       12,756

              Net income/(loss)                                                     $                 2,959         $                12,232       $               (70,982)       $              (55,791)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
estimates for other incurred, but not yet received invoices.

(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date. At December 31st, 2019, Debtor accrued for post-petition re-
organization fees based upon an estimate of fees incurred to date.
(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Limited partnership interests
normally marked to a NAV statement have been updated based upon the most recent statement available, or marked to an estimate to the extent available.
(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                             Entered 01/31/20 13:52:27                            Page 4 of 9



                                                                                                                    Monthly Operating Report
                                                                                                                                 ACCRUAL BASIS-3A
CASE NAME:                     Highland Capital Management

CASE NUMBER:                   19-34054


CASH RECEIPTS AND DISBURSEMENTS                                               OCTOBER              NOVEMBER             DECEMBER            QUARTER
1. CASH - BEGINNING OF MONTH 2                                            $        2,554,230   $       2,286,160    $       6,342,598   $       2,554,230
RECEIPTS FROM OPERATIONS
2.   OTHER OPERATING RECEIPTS                                             $            6,912   $         972,733    $         883,113   $       1,862,757
3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                             $           15,000   $       1,764,749    $       1,376,993   $       3,156,742
COLLECTION OF ACCOUNTS RECEIVABLE
4    PREPETITION                                                          $           46,425   $       2,962,108    $         584,575   $       3,593,108
5    POSTPETITION 1                                                       $              -     $              -     $              -    $              -
6  TOTAL OPERATING RECEIPTS                                               $           68,337   $       5,699,590    $       2,844,680   $       8,612,608
NON-OPERATING RECEIPTS
   THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
7                                                                         $           79,266   $         320,836    $          23,365   $         423,468
8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                          $         410,189    $         501,983    $         425,897   $       1,338,069
9    OTHER (ATTACH LIST)                                                                                            $       3,390,286   $       3,390,286
10   TOTAL NON-OPERATING RECEIPTS                                         $         489,456    $         822,820    $       3,839,547   $       5,151,822
11   TOTAL RECEIPTS                                                       $         557,793    $       6,522,410    $       6,684,227   $      13,764,430
12 TOTAL CASH AVAILABLE                                                   $        3,112,023   $       8,808,570    $      13,026,825
OPERATING DISBURSEMENTS
13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB (3)                         $         737,588    $         961,282    $       2,077,577   $       3,776,446
14   SINGAPORE SERVICE FEES                                               $           34,633   $          32,555    $          27,930   $           95,118
15   HCM LATIN AMERICA                                                                         $         100,000    $         100,000   $         200,000
16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                                                  $         967,555    $         459,432   $       1,426,987
17   UTILITIES                                                                                                                          $              -
18   INSURANCE                                                                                                                          $              -
19   INVENTORY PURCHASES                                                                                                                $              -
20   VEHICLE EXPENSES                                                                                                                   $              -
21   TRAVEL                                                                                                                             $              -
22   ENTERTAINMENT                                                                                                                      $              -
23   REPAIRS & MAINTENANCE                                                                                                              $              -
24   SUPPLIES                                                                                                                           $              -
25   ADVERTISING                                                                                                                        $              -
26   OTHER (ATTACH LIST)                                                  $           53,642   $         404,581    $         860,477   $       1,318,700
27 TOTAL OPERATING DISBURSEMENTS                                          $         825,863    $       2,465,973    $       3,525,415   $       6,817,251
REORGANIZATION EXPENSES
28   PROFESSIONAL FEES                                                                                                                  $              -
29   U.S. TRUSTEE FEES                                                                                                                  $              -
30   OTHER (ATTACH LIST)                                                                                                                $              -
31   TOTAL REORGANIZATION EXPENSES                                        $              -     $              -     $              -    $              -
32   TOTAL DISBURSEMENTS                                                  $         825,863    $       2,465,973    $       3,525,415   $       6,817,251
33   NET CASH FLOW                                                        $         (268,070) $        4,056,437    $       3,158,812   $       6,947,179
34   CASH - END OF MONTH                                                  $       2,286,160    $       6,342,598    $       9,501,409   $       9,501,409

1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
2    Beginning cash in October represents the bank balance as of the filing date, while the cash amount shown on the balance sheet includes any outstanding checks.
3    November 30th, 2019 payroll in the amount of $478,337 did not debit the account until December 2nd, 2019. For comparability purposes this $478,337 amount
     should be added to the November total and subtracted from the December total.
Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                Entered 01/31/20 13:52:27       Page 5 of 9


                                                                      Monthly Operating Report
                                                                                  ACCRUAL BASIS-3B
        CASE NAME:     Highland Capital Management

        CASE NUMBER:   19-34054

        NON-OPERATING RECEIPTS - OTHER

                                     Date            Amount           Description
                                   12/9/2019           1,518,575.34   Note principal or interest
                                   12/9/2019                 739.72   Note principal or interest
                                  12/23/2019             783,011.86   Note principal or interest
                                  12/30/2019             530,112.36   Note principal or interest
                                  12/30/2019              65,360.49   Note principal or interest
                                  12/30/2019             201,994.40   Note principal or interest
                                  12/30/2019             275,487.21   Note principal or interest
                                  12/31/2019              15,004.30   Voided Checks
                                                     $ 3,390,285.68

        OPERATING DISBURSMENTS - OTHER

                                     Date            Amount            Vendor
                                   12/2/2019           155,084.39     Crescent TC Investors LP
                                   12/3/2019            18,289.49     Platinum Parking
                                   12/3/2019               672.72     ProStar Services, Inc
                                   12/3/2019             1,191.25     Gold's Gym International
                                   12/3/2019             1,021.44     Chick-fil-A
                                   12/3/2019             5,052.88     Iron Mountain Records Management
                                   12/3/2019             1,472.00     Platinum Parking
                                   12/5/2019               110.00     FINRA
                                  12/11/2019             5,780.50     Third Party Consultant
                                  12/13/2019               110.00     FINRA
                                  12/13/2019               163.35     Arkadin Inc
                                  12/13/2019               356.00     Jordan Fraker Photography
                                  12/13/2019               480.00     Action Shred of Texas
                                  12/13/2019             1,023.67     UPS Small Package
                                  12/13/2019             1,489.20     Canteen
                                  12/13/2019             3,032.73     Greenwood Office Outfitters, Inc.
                                  12/13/2019             3,659.07     Third Party Consultant
                                  12/13/2019             2,887.50     Centroid Systems, Inc.
                                  12/13/2019             2,394.28     Thomson Reuters West
                                  12/13/2019             8,642.37     Concur Technologies Inc
                                  12/13/2019            23,950.60     Flexential Colorado Corp
                                  12/13/2019             3,234.81     ICE Data Pricing Ref Data LLC
                                  12/13/2019               226.25     Third Party Consultant
                                  12/13/2019             1,155.00     Centroid Systems, Inc.
                                  12/13/2019             4,788.56     Thomson Reuters West
                                  12/13/2019             4,090.46     Concur Technologies Inc
                                  12/16/2019           155,452.35     Bloomberg Finance LP
                                  12/16/2019             1,582.66     Compass Bank Oper
                                  12/16/2019            32,508.98     Bloomberg Finance LP
                                  12/17/2019               259.60     East West Bank
                                  12/17/2019            13,516.50     ATT Mobility
                                  12/17/2019               516.91     DIRECTV
                                  12/19/2019               477.59     PITNEY BOWES
                                  12/19/2019               400.00     PITNEY BOWES
                                  12/19/2019             1,611.00     PITNEY BOWES
                                  12/20/2019               348.00     Visix, Inc.
                                  12/20/2019             1,000.00     Marco Quintana
                                  12/20/2019                21.40     CHASE COURIERS, INC
                                  12/20/2019               751.26     Four Seasons Plantscaping, LLC
                                  12/20/2019            36,084.06     SIEPE SOFTWARE
                                  12/20/2019           248,637.49     SIEPE SERVICES
                                  12/20/2019            31,050.00     McLagan
                                  12/20/2019             6,495.61     ATT Mobility
                                  12/23/2019            27,891.43     Third Party Consultant
                                  12/23/2019             6,942.54     TW Telecom
                                  12/23/2019             6,934.01     TW Telecom
                                  12/24/2019               398.22     Xerox
                                  12/26/2019               548.83     Pitney Bowes
                                  12/27/2019             5,076.50     Third Party Consultant
                                  12/31/2019            17,147.40     Wolters Kluwer
                                  12/31/2019             1,419.08     Oracle America, Inc.
                                  12/31/2019             2,047.22     Zayo Group
                                  12/31/2019            11,000.00     Third Party Consultant
                                                     $ 860,477.16
Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                               Entered 01/31/20 13:52:27                           Page 6 of 9



                                                                                                                         Monthly Operating Report
                                                                                                                                          ACCRUAL BASIS-4
CASE NAME:                               Highland Capital Management

CASE NUMBER:                             19-34054

                                                                  SCHEDULE
MGMT FEE RECEIVABLE AGING 2                                        AMOUNT                   October                   November                 December
1. 0-30                                                         $    2,578,744 $                 3,201,548     $           1,222,880               $1,828,180
2. 31-60
3. 61-90
4. 91+
5.       TOTAL MGMT FEE RECEIVABLE                              $       2,578,744    $             3,201,548   $             1,222,880              $1,828,180
6.       AMOUNT CONSIDERED UNCOLLECTIBLE
7.       MGMT FEE RECEIVABLE (NET)                              $       2,578,744    $             3,201,548   $             1,222,880              $1,828,180


AGING OF POSTPETITION TAXES AND PAYABLES                                                           MONTH:                     December 2019

                                                 0-30                 31-60                  61-90                       91+
TAXES PAYABLE                                   DAYS                  DAYS                   DAYS                       DAYS                    TOTAL
1.  FEDERAL                                                                                                                                                   $0
2.  STATE                                                                                                                                                     $0
3.  LOCAL                                                                                                                                                     $0
4.  OTHER (ATTACH LIST)                                                                                                                                       $0
5.  TOTAL TAXES PAYABLE                                    $0                   $0                        $0                         $0                       $0

6.       ACCOUNTS PAYABLE                           $413,201              $60,483                  $150,355                                              $624,038


STATUS OF POSTPETITION TAXES 1                                                                     MONTH:                     December 2019

                                                                    BEGINNING               AMOUNT                                             ENDING
                                                                       TAX               WITHHELD AND/                AMOUNT                     TAX
FEDERAL                                                             LIABILITY             0R ACCRUED                   PAID                   LIABILITY
1.  WITHHOLDING                                                                                                                                               $0
2.  FICA-EMPLOYEE                                                                                                                                             $0
3.  FICA-EMPLOYER                                                                                                                                             $0
4.  UNEMPLOYMENT                                                                                                                                              $0
5.  INCOME                                                                                                                                                    $0
6.  OTHER (ATTACH LIST)                                                                                                                                       $0
7.  TOTAL FEDERAL TAXES                                                         $0                        $0                         $0                       $0
STATE AND LOCAL
8.  WITHHOLDING                                                                                                                                               $0
9.  SALES                                                                                                                                                     $0
10. EXCISE                                                                                                                                                    $0
11. UNEMPLOYMENT                                                                                                                                              $0
12. REAL PROPERTY                                                               $0                        $0                         $0                       $0
13. PERSONAL PROPERTY                                                                                                                                         $0
14. OTHER (ATTACH LIST)                                                                                                                                       $0
15. TOTAL STATE & LOCAL                                                         $0                        $0                         $0                       $0
16. TOTAL TAXES                                                                 $0                        $0                         $0                       $0

     1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
         withholdings.
     2   Aging based on when management fee is due and payable.
     Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                                                            Entered 01/31/20 13:52:27                                                 Page 7 of 9



                                                                                                                                                                                           Monthly Operating Report
                                                                                                                                                                                                           ACCRUAL BASIS-5
CASE NAME:                     Highland Capital Management


CASE NUMBER:                   19-34054


                                                                                               MONTH:                     December                                                                             2019
BANK RECONCILIATIONS
                                                                Account #1               Account #2              Account #3               Account #4               Account #5              Account #6
A.      BANK:                                                 BBVA Compass             East West Bank          East West Bank            Maxim Group              Jefferies LLC             Nexbank
B.      ACCOUNT NUMBER:                                           x6342                    x4686                   x4693                    x1885                    x0932                   x5891                    TOTAL
C.      PURPOSE (TYPE):                                         Operating                Operating               Insurance                Brokerage                Brokerage                  CD
                                                1
1.     BALANCE PER BANK STATEMENT                         $               15,004   $           8,562,272   $               132,822   $              245,849   $              410,108   $             136,105   $        9,502,160
2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                        $              -
3.     SUBTRACT: OUTSTANDING CHECKS                                                $                 751                                                                                                       $              751
4.     OTHER RECONCILING ITEMS                                                                                                                                                                                 $              -
5.     MONTH END BALANCE PER BOOKS                        $               15,004   $          8,561,521    $               132,822   $              245,849   $              410,108   $             135,205   $        9,501,409
6.     NUMBER OF LAST CHECK WRITTEN                               18133                   100009                    n/a                      n/a                      n/a                     n/a




INVESTMENT ACCOUNTS

                                                                DATE OF                  TYPE OF                PURCHASE                                                                                           CURRENT
BANK, ACCOUNT NAME & NUMBER                                    PURCHASE                INSTRUMENT                 PRICE                                                                                             VALUE
7.
8.
9.
10.
11.                 TOTAL INVESTMENTS                                                                                           $0                                                                                            $0


CASH

12.                            CURRENCY ON HAND                                                                                                                                                                               $0

13.                            TOTAL CASH - END OF MONTH                                                                                                                                                               $9,501,409

1      For Compass account x6342, subsequent to year end balance was transferred to the East West operating account and the account was closed.
    Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                                        Entered 01/31/20 13:52:27                                        Page 8 of 9



                                                                                                                                               Monthly Operating Report
                                                                                                                                                              ACCRUAL BASIS-6
CASE NAME:                                               Highland Capital Management

CASE NUMBER:                                             19-34054


                                                                                                                                   MONTH:               December 2019

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                  INSIDERS
                                                                     TYPE OF                     AMOUNT                TOTAL PAID
            NAME                                                    PAYMENT                       PAID                POST PETITION
1      Frank Waterhouse                                  Salary                                       $29,167                       $72,917
2      Frank Waterhouse                                  Expense Reimbursement                          $1,003                       $1,508
3      Scott Ellington                                   Salary                                       $37,500                       $93,750
4      Scott Ellington                                   Expense Reimbursement                             $24                       $2,034
5      James Dondero                                     Salary                                       $46,875                      $117,188
                                                                                   1
6      James Dondero                                     Expense Reimbursement                          $1,077                      $16,346
7      Thomas Surgent                                    Salary                                       $33,333                       $83,333
8      Thomas Surgent                                    Expense Reimbursement                          $1,007                       $1,254
9      Trey Parker                                       Salary                                       $29,167                       $72,917
10 Trey Parker                                  Expense Reimbursement                                    $240                          $665
                              TOTAL PAYMENTS TO INSIDERS                                             $179,393                      $461,911

     1 The total amount of reimbursements during the reporting month also included $24,556 for use of the credit card by the Debtor for office related expenses such as subscriptions,
       employee lunches, vending supplies, IT equipment/software, employee gifts/awards, non-employee related travel, training and postage.

                                                                          PROFESSIONALS 2
                                                               DATE OF COURT                                                                                               TOTAL
                                                             ORDER AUTHORIZING      AMOUNT                               AMOUNT                  TOTAL PAID              INCURRED
               NAME                                              PAYMENT           APPROVED                               PAID                    TO DATE                & UNPAID
1.
2.
3.
4.
5.
6.     TOTAL PAYMENTS TO PROFESSIONALS                                                                                                    $0                      $0               $0

     2 Does not include payments to ordinary course professionals.

POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                                                               SCHEDULED                 AMOUNTS
                                                                                                MONTHLY                    PAID                    TOTAL
                                                                                               PAYMENTS                   DURING                   UNPAID
                                   NAME OF CREDITOR                                               DUE                     MONTH                 POSTPETITION
1.     Crescent TC Investors LP (rent portion only)                                                   130,364                      130,364                    -
2.
3.
4.
5.
6.     TOTAL                                                                                          130,364                      $130,364                    $0
Case 19-34054-sgj11 Doc 418 Filed 01/31/20                                 Entered 01/31/20 13:52:27                      Page 9 of 9



                                                                                              Monthly Operating Report
                                                                                                            ACCRUAL BASIS-7
  CASE NAME:                 Highland Capital Management


  CASE NUMBER:               19-34054

                                                                                     MONTH:           December 2019

  QUESTIONNAIRE

                                                                                                      YES                NO
  1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                          x
        THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
  2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                        x
        OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
  3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                        x
        LOANS) DUE FROM RELATED PARTIES?
  4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                        x
        THIS REPORTING PERIOD?
  5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                          x
        DEBTOR FROM ANY PARTY?
  6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                      x
  7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                          x
        PAST DUE?
  8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                  x
  9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                        x
  10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                          x
        DELINQUENT?
  11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                          x
        REPORTING PERIOD?
  12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                   x

  IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
  EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
    2 $272,727 of funds transferred from non-debtor-in-possession accounts to debtor-in-possession account.
    3 Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
      further discussion.
    4 Payments have been made on prepetition liabilities, as approved in the critical vendor motion.

  INSURANCE
                                                                                                      YES                NO
  1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                        x
        NECESSARY INSURANCE COVERAGES IN EFFECT?
  2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                          x
  3.    PLEASE ITEMIZE POLICIES BELOW.


  IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
  CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
  BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                      INSTALLMENT PAYMENTS
          TYPE OF                                                                                      PAYMENT AMOUNT
          POLICY                     CARRIER                      PERIOD COVERED                         & FREQUENCY
